Citation Nr: 1002806	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  94-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for impotence, 
including as secondary to service-connected residuals of 
bilateral renal calculi, to include bladder cancer.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of bilateral renal calculi, to include bladder 
cancer.

3.  Entitlement to service connection for male pattern 
baldness (claimed as hair loss), including as secondary to 
service-connected residuals of bilateral renal calculi, to 
include bladder cancer.

4.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of 
bilateral renal calculi, to include bladder cancer.

5.  Entitlement to service connection for fatigue, including 
as secondary to service-connected residuals of bilateral 
renal calculi, to include bladder cancer.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary ischemia 
with hypertension, including as secondary to service-
connected residuals of bilateral renal calculi, to include 
bladder cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to January 1965.  The issues of entitlement to 
service connection for impotence and a low back disorder 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In April 1996, the Board issued a 
decision which, in pertinent part, denied service connection 
for impotence and a low back disorder.  The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the case was remanded by 
the Court, as directed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  In August 2001 and in 
June 2003, the Board remanded the claims for additional 
development.

The remaining issues are before the Board on appeal from an 
August 2004 rating decision by the RO.  In October 2005 the 
Veteran requested a hearing before a Veteran's Law Judge.  In 
January 2006 all the matters on appeal were remanded for such 
hearing.  The case was then reassigned to the undersigned to 
conduct the hearing; a Travel Board hearing was held before 
the undersigned in April 2006.  A transcript of this hearing 
is associated with the claims file.  The Board remanded the 
claims for due process reasons in October 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

During his April 15, 2004, VA examination, the Veteran 
reported that his income is, in part, derived from disability 
compensation from the Social Security Administration (SSA).  
The record does not reflect that VA sought to secure copies 
of the Veteran's SSA records.  In Murincsak v. Derwinski, 2 
Vet. App. 363 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held, in essence, that records 
pertaining to SSA disability claims in the possession of SSA 
are constructively in possession of VA (see 38 C.F.R. 
§ 3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the Veteran under 38 
U.S.C.A. § 5107(a).  In Golz v. Shinseki, No.2009-7039 (Fed. 
Cir. January 4, 2010) the Federal Circuit explained its 
interpretation of which SSA records must be obtained, noting 
that only relevant records must be secured and that not all 
medical records are relevant.  The Federal Circuit indicated: 
There must be specific reason to believe [the] records may 
give rise to pertinent information to conclude that they are 
relevant.  In the instant case the basis for the SSA 
disability benefits award is unknown.  Given the multiple 
disabilities at issue (and their nature), it is reasonable to 
assume that at least some of the disabilities would have been 
considered in the SSA award.  As medical records considered 
by SSA may contain information regarding the etiology of the 
disabilities, the Board concludes that SSA records are 
relevant, and must be secured. 
Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on his claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  The RO should 
review the records received from SSA, and 
arrange for any further development 
suggested by the information therein 
(e.g., if they identify any further 
pertinent treatment-providers, secure the 
records of such treatment).

2.  The RO should then re-adjudicate the 
claims (considering all theories of 
entitlement specifically asserted or 
raised by the record).  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

